Per Curiam.

Each of these parties claimed the right.to the possession of certain personal property, by virtue of mortgages from one Epinger. The mortgages, do not appear in the record; but it is admitted that they were properly executed, &e., and that the one held by Bird was the oldest.
■The jury found generally for said Bird, except as to certain named articles; and in answer to interrogatories, that Wright took possession of the property, &c., and held the same until deprived of the same by this suit; and that Bird did not pri- or thereto take possession.
The evidence is not in the record.
The point urged by the appellant is, that as, by the terms of his mortgage, he was entitled to possession, he was justified in holding it; not perhaps as against, but jointly with a senior mortgagor, until the sale of said property, the proceeds whereof would then be regulated and controlled by their respective priorities and rights.
We can not decide this question because it is not presented by the record. It is true the answer avers that certain sums were due the said Wright, secured by his mortgage, but the *515jury do not find upon that point. There is nothing showing us that such was the fact. For aught, that is shown by the record, he may have taken possession prematurely, and have been holding wrongfully; even if his junior mortgage would give the right he claims, of which we decide nothing.
J. L. Ketcham, for the appellant.
T. D. ft jE. L. Walpole, for the appellee.
The judgment is affirmed, with costs.